                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    SP JADE I, LLC,                                   CASE NO. C17-1654-JCC
10                            Plaintiff,                MINUTE ORDER
11            v.

12    TEXACO, INC., et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint motion to modify the case
18   schedule (Dkt. No. 22). The motion is GRANTED. The Court EXTENDS the pretrial deadlines
19   and trial date as follows:
20                                                                   New Deadline
21    Mediation Deadline                                            October 25, 2019
22    Discovery Cutoff                                              November 4, 2019
23    Dispositive Motions                                           December 3, 2019
24    Proposed Pretrial Order                                       February 21, 2020
25    Trial Briefs, Proposed Voir Dire, and Jury                    February 24, 2020
26    Instructions

     MINUTE ORDER
     C17-1654-JCC
     PAGE - 1
 1   Trial Date                                        March 2, 2020
 2         DATED this 3rd day of June 2019.
 3                                            William M. McCool
                                              Clerk of Court
 4

 5                                            s/Tomas Hernandez
                                              Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1654-JCC
     PAGE - 2
